Citation Nr: 1638827	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-30 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to an increased rating for lumbosacral strain with degenerative disc disease, rated 10 percent prior to December 3, 2008; 40 percent from April 1, 2009; and 60 percent from September 10, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 28, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to February 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision, which continued the Veteran's 10 percent rating for a low back disability.  A June 2009 rating decision assigned a 40 percent rating from April 1, 2009.  An October 2012 rating decision increased the Veteran's low back disability rating to 60 percent, effective September 10, 2012. 

A temporary total (100 percent) rating was assigned from December 3, 2008 to April 1, 2009 and from October 27, 2010 to February 1, 2011 based on surgical treatment necessitating convalescence.  Therefore, these periods of time are not for consideration herein.  

The United States Court of Appeals for Veterans Claims (CAVC or Court) recently held that entitlement to a total compensation rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU has been granted in this case by way of an October 2012 rating decision, effective October 28, 2010.  Consideration of TDIU for an earlier period will be deferred pending development requested herein.

Additionally, the Board notes that the Veteran filed a statement in April 2009, stating that he disagreed with the initial rating assigned for his low back disability in a July 1985 rating decision.  The RO interpreted this claim as one based on clear and unmistakable error (CUE).  A May 2010 rating decision found no CUE in the July 1985 rating decision.  The Veteran filed a notice of disagreement in June 2010, and a statement of the case was issued in January 2013.  As no timely, substantive appeal (VA Form 9) has been filed as to the CUE issue, the matter is not presently before the Board. 

In August 2013, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the Veteran's claim must be remanded for a new VA examination to fully address the current symptomatology of his service-connected lumbosacral strain with degenerative disc disease (low back disability).

In July 2016, the United States Court of Appeals for Veterans Claims (Court), issues Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In this case, the Court found the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2015).

The Veteran was last provided a VA examination to assess the nature and severity of his low back disability in September 2012 after his last surgery in March 2012.  However, the examination did not include assessment of both active and passive range of motion in weight bearing and nonweight bearing.  Additionally, while the report of the September 2012 VA examination reflects findings of severe constant or intermittent pain, paresthesias or dysesthesias, and numbness, subsequent private treatment records show substantial improvement with respect to these and other low back symptoms.  Therefore, in light of Correia, and because the September 2012 VA examination does not appear to adequately reflect the current state of the Veteran's low back disability, remand for a new VA examination with complete range of motion testing is warranted.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327 (a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).

As noted in the Introduction, the Board remanded the appeal in August 2013 to obtain private treatment records from Dr. J Martinez dating from April 2012 to the present and hospitalization records relating to the Veteran's March 22, 2012 back surgery performed at the WK Pierremont Health Center.  The AOJ obtained private treatment records from Dr. J Martinez and the WK Pierremont Health Center dating from October 2010 to November 2014, which included a form indicating that all available records had been provided.  However, review of the treatment records reveals references to contemporaneous diagnostic reports (such as x-rays or nerve conduction examination reports) pertaining to the Veteran's back and his receipt of physical therapy for his back.  Additionally, the private treatment records received contain no hospitalization records and no confirmation of the Veteran's dates of hospitalization.  As noted in the September 2012 VA examination report, the Veteran was found to have experienced incapacitating episodes of intervertebral disc syndrome (IVDS) lasting at least 6 weeks within the 12 months prior to the date of the September 2012 examination, which under the pertinent diagnostic code requires a finding that bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Based upon the finding of IVDS by the September 2012 VA examiner, it appears that there may be outstanding records of the Veteran's hospitalization or convalescence.

Accordingly, remand is needed to obtain any outstanding diagnostic reports dating from March 2012 to the present obtained by Dr. J. Martinez, all outstanding treatment records dating from November 2014 to the present from Dr. J. Martinez, physical therapy records from March 2012 to the present, and any hospitalization records relating to the Veteran's March 2012 back surgery, to include confirmation of specific dates of any hospitalization or extended period of convalescence.

With respect to the Veteran's claim for entitlement to a TDIU prior to October 28, 2010, an award of TDIU requires that certain percentage criteria be met.  See 38 C.F.R. § 4.16 (a) (2009).  Accordingly, the Veteran's TDIU claim is "inextricably intertwined" with the issue of entitlement to an increased rating for lumbosacral strain with degenerative disc disease, rated 10 percent prior to December 3, 2008; 40 percent from April 1, 2009; and 60 percent from September 10, 2012.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).
Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization from the Veteran, obtain all outstanding records pertaining to the Veteran's back from Dr. J, Martinez, the WK Pierremont Health Center, or any other physical therapist or other healthcare provider, including:

* Diagnostic records dating from March 2012 to the present, treatment records dating from November 2014 to the present, and any documentation reflecting bed rest and treatment prescribed for episodes of intervertebral disc syndrome (IVDS) lasting at least 6 weeks within a 12 months period prior to the September 2012 VA examination from Dr. Jorge Martinez, 8001 Youree Drive, Shreveport, LA 71115; and
* All hospitalization records for the period surrounding the Veteran's March 22, 2012 back surgery performed at the WK Pierremont Health Center, 8001 Youree Drive, Shreveport, LA, 71115, to include the specific dates of hospitalization; and
* Any physical therapy records dating from March 2012 to the present, including from Eberhardt Physical Therapy.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected lumbosacral strain with degenerative disc disease.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should describe current nature and severity of all manifestations of the Veteran's service-connected back disability, including consideration of incapacitating episodes due to Intervertebral Disc Syndrome.  The joint should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite undamaged joint.  The examiner should specifically indicate whether such disability results in neurologic impairment, to include radiculopathy of either lower extremity.  If so, the examiner should identify the nerve involved and describe the nature and severity of such symptomatology, to include whether such results in mild, moderate, or severe incomplete paralysis, or complete paralysis, of the affected nerve.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above action, conduct any other development as may be indicated.  Then readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

